Rodman, J.
When Parish, the surety for the plaintifij paid the debt to the creditor, Burwell, and took an assignment from *537bim, it operated to extinguish that debt at law. Sherwood v. Collier, 3 Dev. 380.
But by the payment, the surety acquired a right of action, against his principal, to the value of his payment, and upon a-familiar principle of equity, became entitled to. the benefit of the security which had been taken by the creditor from the-principal. Nelson v. Williams, 2 Dev. & Bat. Eq. 118.
This equitable right he could assign, with the benefit of the security which was incident to it, and his assignee, Mangum, acquired the same right to require a sale of the property conveyed in trust, as his assignor, or as the original creditor had.
There is no ground for the plaintiffs injunction.
Pee Curiam. Judgment affirmed.